—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 14, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. Batson held that a prosecutor’s use of peremptory challenges cannot be based “solely on account of [potential jurors’] race or on the assumption that black jurors as a group will be unable impartially to consider the State’s case against a black defendant.” (Id. at 89.) There is no proof in this record that the prosecutor used race as a criterion for the exercise of peremptory challenges. Defendant did not substantiate his charge of discrimination (People v Jenkins, 84 NY2d 1001, 1002-1003).
Further, appellate review of Batson objections requires preservation as mandated by CPL 470.05 (2) (People v Jones, 284 AD2d 46), and here, there was none.
Also, a rejection of the claim that use of a peremptory challenge was pretextual is entitled to great deference (People v Reyes, 274 AD2d 323, lv denied 95 NY2d 870).
We perceive no basis for reduction of sentence. Concur— Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.